Citation Nr: 0209173	
Decision Date: 08/06/02    Archive Date: 08/12/02

DOCKET NO.  00-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The veteran had active service from February 1968 to February 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of June 1999, 
which reopened a previously denied claim for service 
connection for hepatitis, and denied service connection for 
hepatitis on the merits.  However, whether a claim is 
reopened is a jurisdictional matter, and the Board has an 
independent legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  


FINDINGS OF FACT

In a June 1997 rating decision, the RO denied service 
connection for hepatitis; the veteran did not complete an 
appeal from that determination.  Evidence received since the 
June 1997 RO determination is cumulative or redundant, or by 
itself or in connection with evidence previously assembled is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for hepatitis, and the June 1997 
RO decision is final.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. § 3.156 (2001).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


Service connection for infectious hepatitis was denied by the 
RO in June 1997.  Although the veteran initiated an appeal 
from that determination, he did not perfect the appeal with 
the timely submission of a substantive appeal after the 
issuance of a statement of the case in November 1999.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  Accordingly, that 
decision is final, with the exception that a previously 
denied claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105; Evans v. 
Brown, 9 Vet.App. 27 (1996); Manio v. Derwinski, 1 Vet.App. 
140 (1991).   

As indicated above, although the RO reopened the claim, 
whether a claim is reopened is a jurisdictional matter, and 
the Board must independently address that issue, regardless 
of the actions of the RO.  Barnett, supra.  

The file shows that through correspondence, the rating 
decision, the statement of the case, supplemental statements 
of the case, and a previous remand, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
In this regard, although the RO addressed the case on the 
merits, in the present case the same type of evidence is 
required to reopen the claim, namely, evidence of current 
disability.  The Board is satisfied that the notice 
provisions of the law have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159).  The 
duty to assist provisions of 38 U.S.C.A. § 5103A do not apply 
to finally denied claims, unless new and material evidence is 
received.  38 U.S.C.A. § 5103A(f); Bernklau v. Principi, No. 
00-7122 at 24 (Fed. Cir. May 20, 2002).  In any event, the RO 
has obtained copies of identified medical records.

The revised definition of new and material evidence found in 
38 C.F.R. § 3.156(a), and the regulatory duty to assist 
provisions to be codified at 38 C.F.R. § 3.159, which provide 
for certain assistance in new and material evidence claims, 
apply only to claims to reopen received on or after August 
29, 2001, and, hence, are not applicable to the present case.  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

During the time applicable to the present case, "new and 
material evidence" is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of a claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Evidence of record at the time of the June 1997 RO 
determination included service medical records from the 
veteran's period of active duty (February 1968 to February 
1974).  These showed that in January 1970 he was seen with a 
week's history of weakness, vomiting, nausea, anorexia, and 
red urine.  On examination, the liver was enlarged and 
sensitive, the eyes were yellow, and a urine test was 
positive for bile.  The impression was infectious hepatitis, 
and he was hospitalized for treatment.  Periodic examinations 
in July 1971 and March 1972 noted a history of hepatitis with 
no recurrence or known complications.  No further mention of  
hepatitis is contained in the service medical records, 
including the Novembr 1973 service separation examination. 

The RO denied service connection for infectious hepatitis in 
June 1997, on the basis that although hepatitis was shown in 
service, no chronic residuals were shown.  

Evidence received since that determination includes records 
of VA hospitalizations in September 1974 and August 1976, and 
VA and private medical records dated from November 1985 to 
September 2001.  These records do not contain any mention of 
hepatitis, except for a laboratory report dated in November 
1998 from Central Arkansas Hospital showing that a hepatitis 
B surface antigen was negative.  This additional evidence is 
not material because it does not show a current disability 
arising from hepatitis, an essential requirement for service 
connection.  See Degmetich v. Brown, 104 F3d 1328 (1997).  
There is no evidence of current hepatitis of any residuals of 
the episode of infectious hepatitis in service; indeed, a 
test for hepatitis B in November 1998 was negative.  Thus, 
the medical evidence submitted since the 1997 RO decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156.  

The veteran has also submitted written statements to the 
effect that he had hepatitis in service and he believes he 
now has hepatitis.  The veteran's statements are cumulative 
or redundant, compared to those he made when his claim was 
previously denied, and such statements are not new evidence.  
Vargas-Gonzales v. West, 12 Vet.App. 321 (1999).  Such 
statements by the veteran also are not material evidence, 
since as a layman he has no competence to give a medical 
opinion on diagnosis or etiology of a condition.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  His representative has 
argued that the new development of medical information 
regarding hepatitis C is new and material evidence.  However, 
there is no indication that the veteran had hepatitis C in 
service, or that he currently has hepatitis C.  Thus, such 
lay assertion by the representative is not material evidence.  
38 C.F.R. § 3.156.

The Board concludes that new and material evidence has not 
been submitted since the June 1997 RO decision which denied 
the veteran's claim for service connection for hepatitis.  
Thus, the claim has not been reopened, and the June 1997 RO 
decision remains final.


ORDER

The application to reopen a claim for service connection for 
hepatitis is denied.



		
L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

